 



Exhibit 10.02
RESTRICTED STOCK AGREEMENT
Valero Energy Corporation 2005 Omnibus Stock Incentive Plan
     This Restricted Stock Agreement (“Agreement”) is between Valero Energy
Corporation, a Delaware corporation (“Valero”), and «First_Name» «Middle_Name»
«Last_Name», an employee of Valero Energy Corporation or one of its Affiliates
(“Employee”), who agree as follows:
     1. Introduction. Pursuant to the Valero Energy Corporation 2005 Omnibus
Stock Incentive Plan (the “Plan”), on «Option_Date», Employee was awarded
«Shares_Granted» shares of Common Stock of Valero under the Plan to Employee as
“Restricted Stock” (as defined in the Plan). The parties hereby enter into this
Agreement to evidence the terms, conditions and restrictions applicable to the
Restricted Stock.
     2. The Plan, Restrictions, Vesting. The Plan is incorporated herein by
reference for all purposes, and Employee hereby agrees to the terms and
conditions stated therein applicable to the Restricted Stock and the rights and
powers of Valero and the Compensation Committee as provided therein. In
addition, Employee agrees as follows:
     2.01 Except to the extent otherwise provided in the Plan or this Agreement,
shares of Restricted Stock issued to Employee under the Plan may not be sold,
exchanged, pledged, hypothecated, transferred, garnished or otherwise disposed
of or alienated prior to vesting.
     2.02 Employee’s rights to and interest in the shares of Restricted Stock
described herein shall vest and accrue to Employee in the following increments:
«Shares_Period_1» shares on «Vest_Date_Period_1»; «Shares_Period_2» shares on
«Vest_Date_Period_2»; «Shares_Period_3» shares on «Vest_Date_Period_3»;
«Shares_Period_4» shares on «Vest_Date_Period_4»; and «Shares_Period_5» shares
on «Vest_Date_Period_5». The restrictions described in Section 2 of this
Agreement shall terminate prior to the expiration of such five-year period
(i) upon the retirement, death or total and permanent disability of Employee, or
(ii) if a Change of Control with respect to Valero should occur, as set forth in
Article 15.4 of the Plan. In the event Employee’s employment with Valero is
terminated, the provisions set forth in Article 9 of the Plan shall apply.
     2.03 Employee agrees that in lieu of certificates representing Employee’s
shares of Restricted Stock, the Restricted Stock and any Shares issuable in
connection with their vesting may be issued in uncertificated form pursuant to
the Direct Registration Service of Valero’s stock transfer agent.
     2.04 If, as the result of a stock split, stock dividend, combination of
shares or any other change, including an exchange of securities for any reason,
the Employee shall be entitled to new or additional or different shares of stock
or securities, such stock or securities shall be subject to the terms and
conditions of the Plan and this Agreement
     3. Limitation. The Employee shall have no rights with respect to any shares
of Restricted Stock not expressly conferred by the Plan or this Agreement.

 



--------------------------------------------------------------------------------



 



     4. Miscellaneous. All capitalized terms contained in this Agreement shall
have the definitions set forth in the Plan unless otherwise defined herein. This
Agreement shall be binding upon the parties hereto and their respective
beneficiaries, heirs, administrators, executors, legal representatives, and
successors.
     5. Code Section 409A. The issuance of shares under this Award shall be made
on or as soon as reasonably practical following the applicable date of vesting,
but in any event no later than the 15th day of the third month following the end
of the year in which the applicable date of vesting occurs. With respect to the
receipt of dividends, the payment of dividends shall be made by the last day of
the fiscal quarter during which dividends on Valero Common Stock are paid, but
in any event by no later than the 15th day of the month following the end of the
year in which the applicable dividends on Valero Common Stock are paid. This
Agreement and the award evidenced hereby are intended to comply, and shall be
administered consistently, in all respects with Section 409A of the Internal
Revenue Code and the regulations promulgated thereunder. If necessary in order
to ensure such compliance, this Agreement may be reformed consistent with
guidance issued by the Internal Revenue Service.
     EFFECTIVE as of the «Option_Date»th day of «Option_Date», «Option_Date».

            VALERO ENERGY CORPORATION
      -s- Roy M. (Mike) Crownover, Sr. [d30089d3008901.gif]       Roy M. (Mike)
Crownover, Sr.      Vice President-Human Resources       
                                                                                                                        
«First_Name» «Middle_Name» «Last_Name»
Employee
                       

 